Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112, fourth paragraph, because it fails to further limit the claim(s) it depends from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (PG Pub 2016/0290587 A1), Chang et al (PG Pub 2018/0356684 A1), Chan et al (PG Pub 2013/0038644 A1), Meitl et al (US Patent 11,037,912 B1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), Loh et al (PG Pub 20060157726 A1), Bhandarkar et al (PG Pub 2008/0012032 A1), and Berge et al (US Patent 6,369,954 B1).
Regarding claim 1, Nakagawa teaches a light source module, comprising: a substrate (25, figs. 14 and 23); a plurality of light emitting diode chips (26) on an upper surface of the substrate, the plurality of light emitting diode chips being spaced apart from each other, and each of the plurality of light emitting diode chips including: a first surface facing the upper surface of the substrate, a second surface opposite the first surface, a lens (33 and 34) covering each of the plurality of light emitting diode chips and contacting the glass substrate, the lens having an acute contact angle (180-angle C, fig. 14 and the corresponding angle layer 33 made with substrate in fig. 23)) with the upper surface of the glass substrate.
Nakagawa does not teach the substrate to be a glass substrate.
In the same field of endeavor, Chang teaches a substrate (160, fig. 1) to be a glass substrate (paragraph [0024]), for the benefit of achieving better heat transfer (paragraph [0024]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the substrate a glass substrate, for the benefit of achieving better heat transfer.
Nakagawa does not teach the plurality of light emitting diode chips being spaced apart from each other by a distance of 7.5 mm or less.
In the same field of endeavor, Chan teaches the distance between the plurality of light emitting diode chips (pixel pitches, paragraph [0006]) can be adjusted by its use: for indoor use, the pixel pitch should be 3 mm or less (paragraph [0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the space between the plurality of light emitting diode chips to a distance of 7.5 mm or less, for example, for the benefit of providing a display for indoor use.
Nakagawa does not teach first and second electrodes on the upper surface of the glass substrate and connected to the first surface.
Nakagawa teaches the light emitting diode chips can be flip-chip bonded to the substrate (paragraph [0103], flip-chip bonding is known to be forming “first and second electrodes on the upper surface of the glass substrate and connected to the first surface” of the LED).
Furthermore, in the same field of endeavor, Tamura teaches first and second electrodes (128, fig. 3) on the upper surface of the substrate (below 126A) and connected to the first surface (lower surface of 108), for the known benefit of providing bias to the LEDs through the electrodes from the substrate conductive patterns, with reduced height dimension by eliminating wires, such as 28 in fig. 14 of Nakagawa).
Nakagawa does not teach edges of each of the plurality of light emitting diode chips have a size of 500 pm or less.
In the same field of endeavor, Meitl teaches using miro-LEDs, whose edges have a size of 500 µm or less (column 3, lines 61), for the benefit of improving light-output efficiency (column 5, lines 50 and 51).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make edges of each of the plurality of light emitting diode chips to have a size of 500 pm or less, for the benefit of improving light-output efficiency.
Nakagawa does not teach a multilayer reflective structure on the second surface of each of the plurality of light emitting diode chips.
In the same field of endeavor, Tamura teaches a reflective structure (DBR 122, fig. 3, paragraph [0047]) on the second surface of each of the plurality of light emitting diode chips (108), the reflective structure covering the respective second surface, for the benefit of providing wider light distribution (paragraph [0045]).
Tamura does not teach the reflective structure to be a multilayer reflective structure.
In the same field of endeavor, Cich teaches making a DBR a multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices, for the benefit of selecting wavelength the DBR can reflect (paragraphs [0486] [0487]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a multilayer reflective structure on the second surface of each of the plurality of light emitting diode chips, the multilayer reflective structure 
Nakagawa does not teach a lens respectively covering each of the plurality of light emitting diode chips.
In the same field of endeavor, Loh teaches providing plural groups of LEDs (two blocks 1002, fig. 10) on a substrate, for the known benefit such as increasing overall brightness of the light emitting device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include plural groups of LEDs, each group comprised multiple LEDs 26 as shown in figs. 14 and 23 in Nakagawa, to result in a lens respectively covering each (one of the plural LEDs 26 in Nakagawa) of the plurality of light emitting diode chips for the known benefit such as increasing overall brightness of the light emitting device.
Nakagawa does not teach the lens including a silicone material having a viscosity of 30,000 cPs to 100,000 cPs, 
In the same field of endeavor, Bhandarkar teaches a lens (80) including a silicone material (paragraph [0039]) having a viscosity of 30,000 cPs to 100,000 cPs (paragraph [0041]), for the benefit of providing a transparent lens that could increase light extraction (paragraph [0043]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens to include a silicone material having a viscosity of 
Nakagawa does not teach the dimensions of the lens.
In the same field of endeavor, Berge teaches the dimensions (height and widths, compared lens A and lens B, fig. 1) of a lens change the focus of the lens (column 7, lines 59-64).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the height to width ratio of the lens, to 0.2 to 0.4, for example, the width being a diameter of a contact region between the upper surface of the glass substrate and the lens, to change the focus of the lens according to the intended use of the device. 
Regarding claim 2, Nakagawa teaches the light source module as claimed in claim 1, wherein the lens includes: a first region (center of 34, fig. m14) in a center and having a first curved surface protruding convexly; and a second region (see fig. 14 below) at a periphery of the first region and having a second curved surface that is concave, wherein the acute contact angle (180-angle C, fig. 14) is smaller than an angle (angle B, fig. 14, paragraph [0160]) formed by a tangent line of the first curved surface with the upper surface of the glass substrate.  

    PNG
    media_image1.png
    507
    826
    media_image1.png
    Greyscale

Regarding claim 3, Nakagawa teaches the light source module as claimed in claim 2, wherein a region in which the first curved surface and the second curved surface contact each other has an inflection point (“2nd region”, fig. 14 above).  
Regarding claim 4, Nakagawa teaches the light source module as claimed in claim 1, wherein the lens includes: a first lens (33, fig. 23) directly covering each of the plurality of light emitting diode chips, respectively, the first lens being in contact with the upper surface of the glass substrate; and a second lens (34) covering the first lens and being in contact with the upper surface of the glass substrate (layer 38 of the substrate).  Note that although Nakagawa does not refer layer 33 as lens, it functions as a lens (it refracts light) due to its shape and its refractive index different from that of air (paragraph [0113]).  Note that “in contact with…the glass substrate” does not
Regarding claim 5, viscosity of silicone changes as it goes through the curing process.  It stops being viscous, or runny, when it is ultimately “cured”, or “hardened” (see paragraph [0067] of the PG Pub of the current application).  Thus, feature “the first viscosity being greater than the second viscosity” is treated as a process step.  Because the current claim is a device claim, not a manufacturing process claim, the feature does not carry patentable weight.  Nonetheless, uncured layer 33 in Nakagawa has greater viscosity than cured layer 34.  Thus, Nakagawa teaches the light source module as claimed in claim 4, wherein the first lens is formed of a silicone material having a first viscosity, and the second lens is formed of a material having a second viscosity, the first viscosity being greater than the second viscosity.  
Regarding claim 6, Nakagawa teaches the light source module as claimed in claim 4, wherein the second lens has a shape with a rotationally symmetrical every 90 degrees with respect to a central axis of the first lens, when viewed in a top view (lens 34 has hemispherical shape, paragraph [0114]).  
Regarding claim 8, Nakagawa does not teach the light source module as claimed in claim 1, wherein the lens has a thickness of 2.5 mm or less, as measured from an uppermost surface of the lens to a bottommost surface of the lens.  
Berge teaches the dimensions (height and widths, compared lens A and lens B, fig. 1) of a lens change the focus of the lens (column 7, lines 59-64).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the lens, to 2.5mm, for example, to change the focus of the lens according to the intended use of the device. 
Regarding claim 9, Nakagawa does not teach the individual layers of the LEDs.
Cich teaches each of the plurality of light emitting diode chips includes: a growth substrate (“Substrate”, fig. 29A) defining the second surface of each of the plurality of light emitting diode chips; and a light emitting structure having a first conductivity-type semiconductor layer (“N-layer”), an active layer (“Active Region”), and a second conductivity-type semiconductor layer (“P-layer”) sequentially stacked on the growth substrate, respectively, wherein the first and second electrodes (“Ohmic Contacts” and “N-contacts”) are connected to the first and second conductivity-type semiconductor layers, respectively, for the known benefit of providing flip-chip LEDs, which are known to have reduced height compared to LEDs that used wires (wires 28 in Nakagawa).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the plurality of light emitting diode chips to include: a growth substrate defining the second surface of each of the plurality of light emitting diode chips; and a light emitting structure having a first conductivity-type semiconductor layer, an active layer, and a second conductivity-type semiconductor layer sequentially stacked on the growth substrate, respectively, wherein the first and second electrodes were connected to the first, for the known benefit of providing LEDs with reduced height.
Regarding claim 10, Cich teaches the plurality of alternately stacked insulating layers in the multilayer reflective structure includes a first insulating layer having a first refractive index and a second insulating layer having a second refractive index (paragraphs [0486] to [0487]), the first insulating layer and the second insulating layer are alternately stacked to define a distributed Bragg reflector, and the first insulating layer and the second insulating layer are repeatedly stacked 5 to 30 times (6-pair DBR, paragraph [0487]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (PG Pub 2016/0290587 A1), Chang et al (PG Pub 2018/0356684 A1), Chan et al (PG Pub 2013/0038644 A1), Meitl et al (US Patent 11,037,912 B1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), Loh et al (PG Pub 20060157726 A1), Bhandarkar et al (PG Pub 2008/0012032 A1), and Berge et al (US Patent 6,369,954 B1) as applied to claim 4 above, and further in view of Zhang et al (PG Pub 2017/0069611 A1).
Regarding claim 7, the previous combination teaches the first lens is formed of a silicone material having a first refractive index, and the second lens is formed of a silicone material having a second refractive index (silicone, see claim 1; refractive indices, inherent).
The previous combination does not teach the first refractive index being smaller than the second refractive index.  
In the same field of endeavor, Zhang teaches making the bottom layer (1604, fig. 16) to have smaller refractive index than the top layer (1606, paragraph [0132]) for the benefit of converging light (paragraph [0132]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first refractive index (the bottom layer 33 in Nakagawa) smaller than the second refractive index (the top layer 34), for the benefit of converging light.  

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (PG Pub 2016/0290587 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), Loh et al (PG Pub 20060157726 A1), and Berge et al (US Patent 6,369,954 B1).
Regarding claim 11, Nakagawa, Tamura, Cich, Loh, and Berge teach (see claim 1) a light source module, comprising: a circuit board; a plurality of light emitting diode chips on an upper surface of the circuit board, the plurality of light emitting diode chips being spaced apart from each other, and each of the plurality of light emitting diode chips having: a first surface facing the upper surface of the circuit board, a second surface opposite the first surface, and first and second electrodes on the first surface, 
wherein the plurality of light emitting diode chips emits blue light (Cich, paragraph [0249] to provide flip-chip LEDs, which are known to have reduced height compared to those use wires, such as 28 in Nakagawa); a first multilayer reflective structure on the second surface of each of the plurality of light emitting diode chips, the first multilayer reflective structure covering the respective second surface, and the first multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices; and a lens respectively covering each of the plurality of light emitting diode chips and contacting the upper surface of the circuit board at an acute contact angle, the lens having a thickness of 2.5 mm or less from the upper surface of the circuit board, and a contact region with the upper surface of the circuit board with a diameter of 1 mm to 3 mm.  
Regarding claim 14, Nakagawa teaches the light source module as claimed in claim 11, wherein the lens includes: a first region (center of 33, fig, 23) in a center and .  

Claims 11,16,17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub 2011/0292302 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), and Berge et al (US Patent 6,369,954 B1).
Regarding claim 17, Park teaches a display panel, comprising: a circuit board (102, fig. 1); a plurality of light emitting diode chips (111 in 101, figs. 1 and 2) on an upper surface of the circuit board, the plurality of light emitting diode chips being spaced apart from each other, and each of the plurality of light emitting diode chips having: a first surface facing the upper surface of the circuit board, a second surface opposite the first surface, and first and second electrodes (electrodes of 111, paragraph [0083]) on the first surface (flip-chip 111, paragraph [0083]), wherein the plurality of light emitting diode chips emits blue light (paragraph [0005]); a lens (113) respectively covering each of the plurality of light emitting diode chips and contacting the upper surface of the circuit board; and an optical sheet (103) in front of the plurality of light emitting diode chips and including a quantum dot converting the blue light into white light (paragraph [0089]).  
Tamura and Cich teaches “a multilayer reflective structure on the second surface of each of the plurality of light emitting diode chips, the multilayer reflective structure covering the respective second surface, and the multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices”, see claim 1.
It would have been obvious in view of Berge to make Attorney Docket No. 285/1191_00-31-“the lens having a height to width ratio of 0.2 to 0.4, the width being a diameter of a contact region between the upper surface of the circuit board and the lens” to change the focus of the lens, see claim 1, which is known to change the lighting patterns the LEDs provide.  
 Park does not explicitly teach the lens contacting the upper surface of the circuit board at an acute contact angle.
It would have been obvious in view of Berge to make Attorney Docket No. 285/1191_00-31-the lens to contact the upper surface of the circuit board at an acute contact angle to change the focus of the lens, see claim 1, which is known to change the lighting patterns the LEDs provide according to its intended use.
Regarding claim 11, Park, Tamura, Cich, and Berge teach (see claim 17) a light source module, comprising: a circuit board; a plurality of light emitting diode chips on an upper surface of the circuit board, the plurality of light emitting diode chips being spaced apart from each other, and each of the plurality of light emitting diode chips having: a first surface facing the upper surface of the circuit board, a second surface opposite the first surface, and first and second electrodes on the first surface, wherein the plurality of light emitting diode chips emits blue light ; a first multilayer reflective structure on the second surface of each of the plurality of light emitting diode chips, the first multilayer reflective structure covering the respective second surface, and the first multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices; and a lens respectively covering each of the plurality of light emitting diode chips and contacting the upper surface of the circuit board at an acute contact angle, the lens having a thickness of 2.5 mm or less from the upper surface of 
Regarding claim 16, Park teaches the light source module as claimed in claim 11, wherein the first and second electrodes in each of the plurality of light emitting diode chips are both on the first surface (flip chip, paragraph [0083]).  
Regarding claim 20, Park teaches the display panel as claimed in claim 17, wherein the lens (figs. 1 and 2) respectively covers each of the plurality of light emitting diode chips.  It would have been obvious in view of Berge to make the width of the lens being 2.5 mm to 3 mm, and the thickness of the lens being 2.5 mm or less (see claim 17).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub 2011/0292302 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), and Berge et al (US Patent 6,369,954 B1) as applied to claim 11 above, and further in view of Dai et al (PG Pub 2007/0153365 A1).
Regarding claim 12, the previous combination remains as applied in claim 11.
The previous combination does not teach comprising a second multilayer reflective structure on the first surface of each of the plurality of light emitting diode chips, respectively, the second multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices.  
In the same field of endeavor, Dai teaches a second DBR (120, fig. 1) on the first surface of each of the plurality of light emitting diode chip, for the benefit of, together with DBR 140, amplifying light (paragraph [0019]).
Dai does not teach the DBR to have multilayer reflective structure.
Cich teaches making a DBR a multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices, for the benefit of selecting wavelength the DBR can reflect (paragraphs [0486] [0487]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second DBR a multilayer reflective structure on the first surface of each of the plurality of light emitting diode chips, respectively, the second multilayer reflective structure including a plurality of alternately stacked insulating layers having different refractive indices, for the benefit of selecting wavelength the DBR could reflect.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub 2011/0292302 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), and Berge et al (US Patent 6,369,954 B1) as applied to claim 11 above, and further in view of Meitl et al (US Patent 11,037,912 B1) and Chan et al (PG Pub 2013/0038644 A1).
Regarding claim 13, the previous combination remains as applied in claim 11.
The previous combination does not teach wherein respective edges of each of the plurality of light emitting diode chips have a size of 500 µm or less, and the plurality of light emitting diode chips are spaced apart from each other by a distance of 7.5 mm or less.  
In the same field of endeavor, Chan teaches the distance between the plurality of light emitting diode chips (pixel pitches, paragraph [0006]) can be adjusted by its use: for indoor use, the pixel pitch should be 3 mm or less (paragraph [0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the space between the plurality of light emitting diode chips to a distance of 7.5 mm or less, for example, for the benefit of providing a display for indoor use.
Nakagawa does not teach respective edges of each of the plurality of light emitting diode chips have a size of 500 µm or less
In the same field of endeavor, Meitl teaches using miro-LEDs, whose edges have a size of 500 µm or less (column 3, lines 61), for the benefit of improving light-output efficiency (column 5, lines 50 and 51).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make respective edges of each of the plurality of light emitting diode chips to have a size of 500 µm or less, for the benefit of improving light-output efficiency.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub 2011/0292302 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), and Berge et al (US Patent 6,369,954 B1) as applied to claim 17 above, and further in view of Chan et al (PG Pub 2013/0038644 A1).
Regarding claim 18, the previous combination remains as applied in claim 17.
The previous combination does not teach the plurality of light emitting diode chips are spaced apart from each other by a distance of 7.5 mm or less.  
In the same field of endeavor, Chan teaches the distance between the plurality of light emitting diode chips (pixel pitches, paragraph [0006]) can be adjusted by its use: for indoor use, the pixel pitch should be 3 mm or less (paragraph [0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the space between the plurality of light emitting diode chips to a distance of 7.5 mm or less, for example, for the benefit of providing a display for indoor use.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (PG Pub 2011/0292302 A1), Tamura et al (PG Pub 2018/0023784 A1), Cich et al (PG Pub 2015/0155439 A1), and Berge et al (US Patent 6,369,954 B1) as applied to claim 17 above, and further in view of Kim (PG Pub 2021/0119087 A1).
Regarding claim 19, the previous combination remains as applied in claim 17.
The previous combination does not teach a bottom surface of the optical sheet is at a distance of 3.5 mm or less from the upper surface of the circuit board.
In the same field of endeavor, Kim teaches reducing the distance between the optical sheet and the light source (i.e. the upper surface of the circuit board because the light source is directly on the circuit board, fig. 1 of Park) reduces the overall thickness of the device (paragraph [0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a bottom surface of the optical sheet at a distance of 3.5 .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the lens includes…a plurality of second lenses overlapping at least one region of the first lens and in contact the upper surface of the circuit board” (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        e